Citation Nr: 0830536	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  99-24 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder, claimed as secondary to exposure to carbon 
tetrachloride and to include depression; panic attacks; and a 
disorder manifested by dizziness, light-headedness, fatigue, 
nightmares, and hallucinations.

2.  Entitlement to service connection for degenerative joint 
disease with chronic pain syndrome, claimed as pains in the 
back, shoulders, neck, and head.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and R.S., Ph.D.

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to March 
1964.

This matter initially came to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 1999 rating 
decision, by the Albuquerque, New Mexico, Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for a neuropsychiatric disorder, claimed 
as due to toxic exposure, and service connection for 
degenerative joint disease with chronic pain syndrome, 
claimed as pain in the back, shoulders, neck and head.  The 
veteran perfected a timely appeal to that decision.  In 
January 2002, the veteran and Dr. S. testified at a hearing 
before the undersigned Veterans Law Judge, sitting at the RO; 
a transcript of that hearing is of record.

In June 2002, the Board undertook additional development with 
regard to the issues on appeal pursuant to 38 C.F.R. § 
19.9(a)(2).  However, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir.) held that 38 C.F.R. § 19(a) (2) was 
inconsistent with 38 U.S.C. § 7104(a) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
Accordingly, in September 2003, the Board remanded the case 
to the RO and a supplemental statement of the case (SSOC) was 
issued in November 2004.

In a February 2005 decision, the Board denied the veteran's 
claims of entitlement to service connection for a 
neuropsychiatric disorder, claimed as due to toxic exposure, 
and service connection for degenerative joint disease with 
chronic pain syndrome, claimed as pain in the back, 
shoulders, neck and head.  The veteran appealed this matter 
to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2005, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court, dated September 2, 2005, granted the motion and 
vacated the Board's decision.  The appeal was remanded to the 
Board for compliance with directives specified by the Court's 
Order.

In July 2006, the appeal was remanded for additional 
development.  It was returned to the Board in April 2008.


FINDINGS OF FACT

1.  The evidence shows that the veteran did not have an 
acquired neuropsychiatric disorder during service; that his 
neuropsychiatric disorder is related to primary alcohol use; 
and that his neuropsychiatric disorder is not otherwise 
related to active service, including exposure to carbon 
tetrachloride.

2.  The evidence shows that the veteran did not have a 
chronic back, shoulder, neck, or head disorder during active 
service; that he did not have spinal degenerative joint 
disease within one year of separation from active service; 
and that his degenerative joint disease with chronic pain 
syndrome is not otherwise related to active service.


CONCLUSIONS OF LAW

1.  A neuropsychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

2. Degenerative joint disease with chronic pain syndrome, 
claimed as pains in the back, shoulders, neck, and head, was 
not incurred in or aggravated by service and degenerative 
joint disease may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
notice elements the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

An April 2003 letter explained the evidence necessary to 
support the veteran's claims.  He was told of the 
consequences of failure to report for a VA examination.  

A letter dated in May 2003 explained the VCAA.  It told the 
veteran that VA would make reasonable efforts to obtain 
evidence supportive of his claim.  

A letter dated in September 2004 discussed the evidence 
necessary to support a claim of entitlement to service 
connection.  The evidence of record was discussed and the 
veteran was told how VA would assist him in obtaining further 
evidence.  

Letters dated in February and July 2007 asked the veteran to 
identify evidence supportive of his claims.  It listed the 
types of evidence that might support the claims.  It told the 
veteran that he could identify private records so that VA 
could obtain them.  The evidence of record was listed.  The 
veteran was told how VA would assist him in obtaining further 
evidence.  The evidence necessary to support a claim for 
service connection was discussed, and the veteran was told 
how VA determines disability ratings and effective dates.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The appellant has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if 
manifested to a compensable degree of 10 percent or more 
within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

38 U.S.C.A. § 1110, which is applicable to veterans with 
wartime service, provides that service connection may be 
granted for disability arising from disease or injury 
incurred in or aggravated by active service, but no 
compensation shall be paid if the disability is the result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that 38 U.S.C.A. § 1110 does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability or as evidence of 
the increased severity of a service-connected disability.  
The Federal Circuit, however, did hold that 38 U.S.C.A. § 
1110 precludes recovery for a primary alcohol abuse 
disability or secondary effects of a primary alcohol abuse 
disability.  The Board notes that 38 U.S.C.A. § 1131 is 
essentially identical to § 1110, but addresses peacetime 
service.

Neuropsychiatric Disorder

Service medical records reflect that on the June 1961 
entrance examination, the neurologic and psychiatric 
evaluations were normal.  In August 1961, while still at Fort 
Leonard Wood, Missouri, during basic training, the veteran 
complained of dizziness and a sunburn.  Physical examination 
revealed no findings other than the veteran's complaints.  In 
December 1961, the veteran complained of diffuse abdominal 
cramps, shaking chills, nausea, and three episodes of 
vomiting in the past 24 hours.  The diagnosis was viral 
gastroenteritis.  In April 1963, the veteran had an upper 
respiratory infection with tonsillitis manifested by symptoms 
of nausea and vomiting.  There were no other complaints or 
findings of respiratory symptomatology in service.  

In August 1963, the veteran was hospitalized for complaints 
of a sore throat and elevated temperature for the previous 
three days.  A feeling of dizziness was associated with these 
symptoms.  He was admitted because of lethargy and a general 
toxic appearance.  A throat culture revealed a few colonies 
of beta hemolytic Streptococcus after 48 hours.  The 
diagnosis was acute pharyngitis due to beta hemolytic 
Streptococcus.

In February 1964 the veteran underwent a psychiatric 
evaluation pursuant to administrative discharge.  Mental 
status examination revealed that the veteran told his life 
story without undue signs of anxiety.  He appeared to 
maintain composure during the session while talking about 
emotionally charged subjects.  There were hints of underlying 
resentment and anger towards the Army, which had been 
nullified in recent weeks by the impending discharge.  He 
appeared confident that he had spoken to the Inspector 
General and was obtaining the 209 discharge.  He presented 
his case well and impressed the examiner as having better 
than average intelligence.  There were no signs of delusions 
or hallucinations, and no loosening of associations.  
Orientation as to time and place was intact, and recent and 
remote memories were good.  There were no suicidal or 
homicidal trends noted.  The veteran tended to be somewhat 
guarded during the session, and the impression was that he 
was holding back information, which was probably significant.  
He had never had a previous psychiatric consultation.  The 
diagnostic impression was passive-aggressive personality, 
chronic, mild to moderate in nature.  The examiner indicated 
that the personality disorder was manifested by resentment 
towards superiors, passive-obstructionistic behavior ("I 
don't care" attitude), and negligent forgetfulness.  The 
precipitating stress was ordinary military duty, and the 
predisposing factors were characterological.  The veteran's 
psychiatric impairment was noted to be moderate.  The 
examiner noted that the personality disorder was a character 
and behavior disorder.

On the February 1969 separation examination, the veteran 
indicated that he had had the mumps and whooping cough.  He 
denied having or having had frequent or severe headaches, 
dizziness or fainting spells, frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort.  The neurologic and psychiatric evaluations were 
clinically normal.  The veteran reported that his usual 
occupation was radar operator.

Service personnel records reflect that the veteran underwent 
basic training at Fort Leonard Wood, Missouri, from June to 
September 1961.  He had numerous disciplinary violations, 
including neglecting to give a customary salute to a colonel 
and falling asleep while on guard duty.  He was recommended 
for discharge due to his failure to exhibit appropriate 
interest, conduct, and performance of assigned military 
duties.  He received a general discharge for unsuitability.  
At the time of discharge, his military occupational specialty 
was a computer operator.

Private medical records reflect a notation of depression in 
May 1994.  

In June 1996, the veteran underwent a private psychiatric 
evaluation. He reported a two and one-half year history of 
intermittent depression.  The Axis I diagnoses were major 
depressive disorder, panic disorder, and agoraphobia. 

In July 1998 the veteran had fatigue and depression.  

In October 1998, the veteran underwent another private 
psychiatric evaluation.  He reported that he had experienced 
panic attacks, depression, and anxiety for the last two and 
one-half years.  He admitted to heavy alcohol use prior to 
1989, when he quit drinking.  The Axis I diagnoses were panic 
disorder with agoraphobia and alcohol abuse in sustained full 
remission.

In an August 1999 statement, a VA physician indicated that 
the veteran presented him with documentation regarding toxic 
effects of carbon tetrachloride and alcohol.  The physician 
indicated that he had reviewed the documentation.  He 
indicated that as he was not a toxicology expert, it was 
difficult for him to conclude that much of the veteran's 
current symptomatology was related to toxic exposure, but 
that the documentation provided by the veteran raised such a 
relationship as a high possibility.

In a September 1999 statement, the veteran reported that he 
had panic attacks and nightmares in service after his 
exposure to carbon tetrachloride, but that by mid-1963, his 
nightmares and panic attacks were all but forgotten.  He said 
that his panic attacks and nightmares returned after he 
stopped drinking in 1989.  He indicated that by working with 
a psychiatrist, he reconstructed his past and that he then 
had vivid recollections of the events in active service, 
including exposure to carbon tetrachloride.

In September 1999, the veteran also submitted medical 
treatises regarding carbon tetrachloride.  This material 
indicates that common symptoms of exposure to carbon 
tetrachloride are headaches, giddiness, weakness, ataxia, 
lethargy, gastrointestinal symptoms, stupor, and coma.  Acute 
exposure may result in immediate central nervous system 
depression and in severe cases, exposure can cause permanent 
damage to nerve cells.  Heavy alcohol users may have an 
increased risk of adverse effects following exposure.

In his September 1999 notice of disagreement, the veteran 
reported that through working with a psychiatrist, entire 
blocks of his memory had been restored.

The veteran underwent a private psychiatric examination in 
January 2000.  The veteran reported that he had prolonged 
exposure to carbon tetrachloride in service and that during 
those years, he starting suffering from fatigue, nightmares, 
and panic attacks.  He said that he became an alcoholic 
during those years and did not sober up until 1989.  The Axis 
I diagnoses were panic disorder with agoraphobia; rule out 
mood disorder due to toxicity to central nervous system by 
exposure to carbon tetrachloride from 1961 to 1964; alcohol 
dependence, in full-sustained remission; and nicotine 
dependence.

In a March 2000 statement, a private examiner, who identified 
himself as board certified in environmental medicine, 
indicated that the veteran's exposure to carbon tetrachloride 
during service was constant and extremely heavy.  He noted 
the veteran's report that that two weeks after exposure, he 
began heavy use of alcohol and that he began experiencing 
significant symptoms while working with that substance - 
headaches, brain fog, feeling spacey, and numerous other 
symptoms.  The physician opined that the veteran's alcoholism 
was almost certainly a direct result of his chemical 
exposure.  He indicated that the veteran was significantly 
toxic at the time of his service from both carbon 
tetrachloride poisoning and alcoholism.  The impressions 
included (1) toxic encephalopathy, moderate, chronic, 
secondary to intense chemical exposure; and (2) toxic injury, 
multiple nerves, secondary to carbon tetrachloride with 
alcohol being a possible factor and the alcoholism being 
almost certainly the result of the carbon tetrachloride 
poisoning.  The physician examiner that there was no question 
that the primary cause of the veteran's problems goes back to 
his exposure to carbon tetrachloride.

In April 2001, the veteran underwent an evaluation performed 
by R.S., Ph.D.  The veteran reported that he was exposed to 
carbon tetrachloride during service from September 1961 to 
December 1964.  He indicated that at the time of exposure he 
had headaches, dizziness, vomiting, nausea, and light-
headedness.  He said that he then had hallucinations and 
nightmares, followed by panic attacks, depression, and 
suicidal thoughts.  He stated that he then began to drink 
alcohol and that he had experienced memory impairment since 
his initial exposure.  He reported that he did not report his 
psychiatric symptomatology to anyone.  He also intimated that 
he was exposed to Sarin, and indicated that he was exposed to 
dichlorodiphenyltrichloroethane (DDT), a pesticide.  The 
veteran's current complaints were panic attacks, occasional 
nightmares, depression, chronic fatigue, memory loss, poor 
concentration, and alcoholism.  Numerous tests were 
administered.  Dr. S. noted that the veteran's service 
medical records revealed that he was hospitalized in August 
1963 for complaints of dizziness and that on admission he had 
lethargy and a general toxic appearance.  He also indicated 
that the veteran's falling asleep while on guard duty was due 
to chronic fatigue.  

The diagnosis was organic brain dysfunction from exposure to 
carbon tetrachloride and secondarily to nerve gas and 
pesticides in service.  Dr. S. indicated that the veteran was 
basically a normal young man on entrance into service and 
that he had a high potential for achievement, based in part 
upon the actual achievements of his siblings.  He noted that 
the veteran became ill during service and never recovered.  
He reported that upon testing, organic brain dysfunction 
consistent with exposure to neurotoxic agents was detected 
and that the systems affected included memory, learning, 
personality, and mood.

At the January 2002 hearing, the veteran testified that he 
volunteered for special gas training, during which time he 
became ill and vomited.  He said that when he was a computer 
operator in service, he cleaned the equipment with carbon 
tetrachloride on a regular basis.  Dr. S. testified that the 
veteran's admission to a hospital in August 1963 for a 
general toxic appearance suggested that he was toxic at that 
time.  He indicated that the veteran falling asleep on guard 
duty suggested that he had chronic fatigue, which is a 
symptom of neurotoxicity from solvents.  He noted that 
although a passive-aggressive personality disorder was 
diagnosed at the time of the February 1964 psychiatric 
evaluation, such a diagnosis was the norm at that time 
because psychiatrists at that time were not aware of the 
effects of solvents on psychiatric dysfunction.  He stated 
that he was not sure how the veteran's exposure to gas was 
related to his current disorder because that exposure was 
prior to the one involving solvents.  He opined that the 
veteran's current disability was consistent with solvent 
neurotoxicity.  He noted that he could not find any other 
diagnosis that caused the veteran to suddenly undergo a 
personality change and deterioration of function and then for 
the rest of his life, to be in a subfunctioning manner.  With 
regard to alcohol use, Dr. S. added that heavy alcohol use 
accompanied by blackouts could cause the types of cognitive 
functions that he identified in the veteran.

In February 2004 the veteran submitted Dr. S.'s curriculum 
vitae, which reflects his expertise in neuropsychology, 
neurobehavioral toxicology, and neurotoxicology.

In an April 2004 statement, the veteran reported that it was 
not until 1998 under a psychiatrist's counseling that he 
began to remember his in-service exposure to carbon 
tetrachloride.

In April 2004, the veteran underwent VA neuropsychological 
testing.  The Axis I impression was mild memory lapses 
secondary to alcohol use and depression.  The personality 
style was avoidant personality.

The veteran underwent a VA psychiatric examination in April 
2004.  He reported that upon exposure to carbon 
tetrachloride, he started to hallucinate and having 
nightmares.  He said that he then discovered that alcohol 
lessened the hallucinations.  He indicated that he stopped 
drinking in 1989 and that six months later he began to have 
panic attacks and his nightmares began to recur.  He stated 
that he experienced three to four panic attacks a week.  
Following a mental status examination, the Axis I diagnosis 
was alcohol-related disorder not otherwise specified and the 
Axis II diagnosis was avoidant personality disorder.  The 
examiner noted that toxic levels of carbon tetrachloride 
caused acute respiratory problems and depression due to the 
assault on the neural parenchyma due to poor oxygenation.  
The examiner indicated that findings in this particular 
veteran were more indicative of alcohol abuse.  He also 
indicated that the depression, as well as the symptom of 
global cognitive changes, could be solely attributed to the 
veteran's enormous consumption of alcohol.  The examiner 
noted that the concomitant personality disorder also 
contributed to the veteran's current psychosomatic 
manifestations.

In December 2007 a VA physician reviewed the record and 
rendered an opinion regarding the etiology of the veteran's 
neuropsychiatric disorder.  He listed the pertinent evidence, 
to include statements by Dr. S. and literature regarding 
exposure to chemicals, as well as the report of a VA 
examination.  The physician stated that he stood by the 
opinion he rendered after examining the veteran in 2004, that 
the veteran's current psychiatric disorder was attributed to 
an alcohol related disorder.  He noted that alcohol was the 
toxic substance that the veteran had been introducing into 
his physiological state and that the claimed carbon 
tetrachloride exposure was limited.  He noted that the 
veteran had been continually imbibing alcohol to the point 
that his symptoms currently presented that of a Wernicke-
Korsakoff's type of disorder that is prominently found among 
people suffering from alcohol related disorders.  He also 
indicated that to state that the veteran's symptoms were due 
mainly to carbon tetrachloride would require resorting to 
speculation.  He also stated that his review of the 
statements in support of the veteran's claim revealed that 
they were based on mere speculation and that despite Dr. S.'s 
recommendation of a SPECT scan, nothing was done to prove the 
existence of CCL4.  He stated that therefore, with no 
objective evidence of the presence of such, the veteran's 
condition could only be attributed to alcohol abuse because 
the alcohol abuse had continued and probably worsened due to 
subsequent intake with oxycodone which is a narcotic 
analgesic and can also give rise to symptoms such as 
nightmares, hallucinations, light headedness, and fatigue.

As the veteran was a computer operator in service, the Board 
accepts that he was exposed to carbon tetrachloride in 
service.  There is, however, no documentation from the 
service department or evidence from lay witnesses who served 
with veteran to support the veteran's assertion that he was 
exposed to sarin nerve gas and DDT.  Furthermore, after 
observing the veteran during the hearing, the Board finds 
that such assertion is not credible.  He has presented no 
rational basis for his assertion that he was exposed to 
sarin.  A mere statement without factual foundation provides 
an inadequate foundation to explore the basis of the opinion.  
Similarly, the veteran's report of exposure to DDT is not 
credible.  Therefore, the Board will consider the veteran's 
claim only as it pertains to exposure to carbon 
tetrachloride.

While the veteran is competent to report symptomatology, the 
Board may weigh the credibility of his reporting.  In that 
regard, the veteran's reporting of symptomatology following 
exposure to carbon tetrachloride is not credible.  In various 
statements, the veteran admitted that he did not remember any 
of the circumstances regarding exposure to carbon 
tetrachloride until 1998.  Further, in June 1996 the veteran 
reported a two and one-half year history of intermittent 
depression.  In October 1998, he stated that he had 
experienced panic attacks, depression, and anxiety for the 
last two and one-half years.  The Board finds that the 1998 
report of recent onset is also consistent with the relatively 
negative findings during service and the veteran's 
contemporaneous denial of such events at separation.  
Therefore, any opinion based on the veteran's inconsistent 
recollection of events is of limited probative value.

The August 1999 statement from the veteran's treating 
physician is based on a review of medical treatises.  There 
is no indication that this physician reviewed the veteran's 
service medical records to determine whether they supported 
his reporting of in-service symptomatology.  Additionally, 
the board-certified specialist in environmental medicine who 
opined in March 2000 that the veteran had toxic 
encephalopathy and injury of multiple nerves due to exposure 
to carbon tetrachloride based his opinion in part on the 
veteran's inaccurate history and not on a review of service 
medical records.

As for Dr. S.'s opinion, the Board does not dispute his 
expertise in the fields of in neuropsychology, 
neurobehavioral toxicology, and neurotoxicology.  However, 
his current diagnosis of organic brain syndrome and his 
opinion relating such diagnosis to active service are based, 
in part, on the veteran's reporting of in-service 
symptomatology, which the Board does not find to be credible.

The Board notes that Dr. S. did review the veteran's service 
medical records.  He noted that the veteran had dizziness, 
lethargy, and general toxic appearance when he was 
hospitalized in August 1963 for strep throat.  Yet, Dr. S. 
did not indicate why those symptoms were associated with an 
organic brain syndrome as opposed to the in-service 
provider's diagnosis of acute pharyngitis due to beta 
hemolytic Streptococcus, especially when the diagnosis was 
supported by findings on a throat culture.  

Dr. S. noted that the veteran's behavior of falling asleep 
while on guard duty may been due to chronic fatigue, which is 
a symptom of solvent neurotoxicity, and questioned the 
diagnosis of a passive-aggressive personality disorder made 
during the February 1964 psychiatric evaluation.  In 
challenging the diagnosis of a passive- aggressive 
personality disorder, Dr. S., however, did not address the 
other behavioral problems that were noted during the 
evaluation and that were unrelated to possible fatigue.  In 
short, to the extent that Dr. S.'s opinion is based on a 
review of service medical records, that basis of the opinion 
is not sufficiently explained.

Additionally, Dr. S. testified at the January 2002 hearing 
that he was unsure whether the veteran's alleged exposure to 
nerve gas was related to his current disability because the 
veteran was exposed to nerve gas prior to his exposure to 
solvents.  Therefore, Dr. S. questioned his own initial 
opinion that the organic brain syndrome was also due to 
exposure to nerve gas.  Most importantly, Dr. S. admitted at 
the hearing that the veteran's cognitive impairments could be 
due exclusively to alcohol abuse.

Service medical records reflect the only diagnosis was a 
personality disorder, for which the Board denied service 
connection in June 2002.  While the veteran has reported that 
he had had memory problems since exposure to carbon 
tetrachloride, his remote and recent memories were good on 
the February 1964 psychiatric evaluation.  He has claimed 
that he had hallucinations when he was exposed to that 
solvent, but there were no signs of delusions or 
hallucinations on the February 1964 psychiatric evaluation.  
The veteran has reported that he had suicidal thoughts after 
being exposed to carbon tetrachloride, but no suicidal trends 
were noted at the February 1964 psychiatric evaluation.  The 
Board also notes that the veteran had complaints of dizziness 
while still in basic training, which was prior to any 
exposure to carbon tetrachloride.  While the service medical 
records show complaints of nausea and vomiting in December 
1961 and April 1963, diagnoses of viral gastroenteritis and 
an upper respiratory infection with tonsillitis, 
respectively, were made around the times of reporting of such 
symptomatology.  The veteran also denied having had 
headaches, nightmares, depression, and excessive worry on the 
February 1964 separation examination.  While the veteran 
claims that he was afraid to report his symptomatology during 
service, the Board notes that the veteran was willing to 
report his past medical history of mumps and whooping cough 
at his separation examination.  His statement of a fear to 
report is not credible in light of his in-service actions, 
including difficulty with authority.

The April 2004 VA examiners attributed the veteran's current 
disorder to alcohol use.  The VA psychiatrist indicated that 
toxic levels of carbon tetrachloride result in acute 
respiratory problems.  In that regard, service medical 
records show that the veteran's only respiratory complaints 
were in April 1963 and that the diagnosis was an upper 
respiratory infection.  The veteran has an extensive history 
of post-service alcohol abuse.  The service and personnel 
medical records do not reflect the veteran's reported in-
service alcohol use.  In any event, the Board finds that the 
holding in Allen is equally applicable to 38 U.S.C.A. § 1131 
and that service connection cannot be granted for primary 
alcohol abuse or a disorder secondary to primary alcohol 
abuse.

While the veteran has claimed that his current disorder is 
due to exposure to carbon tetrachloride, he is not shown to 
be a medical expert.  Therefore, he is not qualified to 
express an opinion regarding any medical causation of a 
disorder or to provide a medical diagnosis. While the Board 
has considered the veteran's statements, it finds that the 
question of whether a the claimed neuropsychiatric disorder 
is related to service, including exposure to carbon 
tetrachloride, is a complex medical issue that is beyond the 
realm of a layman's competence.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that 
a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

There is a clear conflict in the record.  Some medical 
professionals have attributed a post-service diagnosis to 
carbon tetrachloride exposure whereas others have concluded 
that the more likely cause was related to alcohol.  The 
Board, as the trier of fact, has an obligation to balance the 
competent evidence, consider credibility, and consider the 
doctrine of doubt.

The Board places greater weight on the medical opinions of 
the VA examiners than on the earlier medical opinions because 
the earlier opinions were based, in large part, on an 
inaccurate history given by the veteran.  As discussed 
previously, the Board does not find the veteran to be a 
credible historian.  In essence, the evidence shows that the 
veteran did not have an acquired neuropsychiatric disorder 
during service; that his neuropsychiatric disorder is related 
to primary alcohol use; and that his claimed neuropsychiatric 
disorder is not otherwise related to active service, 
including exposure to carbon tetrachloride.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107;  
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Service 
connection for a neuropsychiatric disorder, claimed as 
secondary to exposure to carbon tetrachloride and to include 
depression; panic attacks; and a disorder manifested by 
dizziness, light-headedness, fatigue, nightmares, and 
hallucinations, is denied.

Degenerative Joint Disease and Chronic Pain Syndrome

Service medical records reflect that on the June 1961 
entrance examination, the veteran's head, neck, upper 
extremities, and spine were normal.  While the veteran was 
treated for left wrist and hand pain in November 1961 at Fort 
Wayne, there were no complaints, findings, or treatment of 
orthopedic symptomatology in the back, shoulders, neck, or 
head during active service.  On the February 1964 separation 
examination, the veteran denied having or having had swollen 
or painful joints; arthritis or rheumatism; bone, joint, or 
other deformity; or painful or "trick" shoulder.  The 
veteran's head, neck, upper extremities, and spine were 
clinically normal.

Private medical records reflect that in February 1996, the 
veteran reported a history of chronic back pain.  The 
assessments included probable degenerative joint disease. 

In March 1996, the assessments included degenerative joint 
disease of the back.  Chest X-rays taken in March 1996 showed 
degenerative changes in the vertebral column.  X-rays of the 
thoracic spine revealed a mild degree of scoliotic deformity.  
Chest X-rays taken in April 1996 reflected mild degenerative 
disease present in the thoracic vertebral column.  Cervical 
spine X-rays taken in May 1996 revealed mild, multilevel 
degenerative joint disease.

Private treatment records show that in May 1996, a 
rheumatologist evaluated the veteran.  The veteran reported 
that nine years previously, he sustained an upper back 
injury, resulting in persistent pain, though less acute than 
the pain at the time of the initial injury.  He stated that 
five years previously, he first began noting neck pain, 
occipital headaches, and trapezius pain and soreness.  He 
denied any history of low back pain.  The provider indicated 
that the veteran's symptoms were most consistent with 
degenerative joint disease of the cervical spine that 
possibly involved the thoracic spine and possibly even the 
lumbosacral spine, though currently asymptomatic.  He noted 
that the veteran did not qualify for a diagnosis of 
fibromyalgia syndrome because he lacked more generalized 
diffuse symptoms.

Private medical records reveal that X-rays of the left 
shoulder taken in June 1996 showed changes suspicious for 
rotator cuff disruption and early glenohumeral joint 
arthropathy.  In June 1996, the assessments were left C6 
radiculopathy and left shoulder adhesive capsulitis.  

A July 1996 bone scan of the shoulders was suggestive of 
degenerative changes or old trauma but revealed no evidence 
of active arthritis involving the shoulders, elbows, or 
hands. 

In September 1996 a physician noted that the veteran had a 
greater-than-two-month history of left shoulder pain and 
diminishing range of motion.  He indicated that the symptoms 
were not the result of an injury and that the veteran also 
had some upper back and neck pain.  He noted that there was 
no prior history of significant shoulder problems.  The 
assessment was marked adhesive capsulitis of the left 
shoulder.  The physician indicated that the veteran had a 
psychological overlap as a part of his pain. 

In January 1997, assessments of chronic low back pain and 
chronic pain syndrome were made.

VA medical records dated in November 1998 reflect assessments 
of chronic pain syndrome and degenerative joint disease.  In 
March 1999, the assessment was presumed fibromyalgia.

In a July 1999 statement, a chiropractor indicated that he 
began treating the veteran in 1999.  The veteran initially 
complained of neck pain, upper back pain, pain between the 
shoulder blades, headaches, and fatigue, which he had had for 
years.  The veteran reported that his pain began in 1961 
during active service.  He stated that during basic training 
he had to march with a backpack full of rocks and that he was 
ordered to hang by his arms for prolonged periods because he 
was unable to do pull-ups.  He stated that he repeatedly had 
to perform handstands and that after twenty minutes, he was 
unable to stand on his head and had to continue in a slumped 
position.  He denied any trauma except for the events during 
basic training.  The chiropractor's clinical impression was 
that the veteran's examination findings were consistent with 
a chronic, unresolved initial strain and sprain injury of the 
cervicothoracic paraspinal soft tissues with muscle spasms, 
fibrosis, and intervertebral fixations resulting in neck and 
back pain, fatigue, and headaches.

The chiropractor opined that based on his past history, 
presenting condition, and examination findings, the veteran's 
current condition was related to physical activities 
performed while in basic training.  The prognosis was an 
anticipated persistent neck and back pain with muscular 
weakness and episodes of exacerbations resulting from the 
initial injuries of 1961.  He noted that the veteran's 
chronic pain syndrome was due to tissue fibrosis and that the 
tissue fibrosis was due to prolonged periods of standing on 
his head, neck, and shoulders during basic training.  He 
indicated that that activities involving the upper body, such 
as hanging from the hands and arms with the weight of the 
body hanging for long periods of time, will cause tearing of 
soft tissue, which will produce tissue fibrosis of the 
cervicothoracic paraspinal soft tissues. He noted that tissue 
fibrosis is found on examination by palpation and that 
medical physicians by training are not as adept at palpation 
as chiropractors or physical therapists, which was the reason 
why a medical physician had not diagnosed the veteran with 
tissue fibrosis. He indicated that the veteran's degenerative 
joint disease was a side effect of the initial injury and a 
complication of his chronic pain condition. He stated that 
degenerative joint disease develops and accelerates as a 
result of injury. He noted that the examination findings were 
consistent with an injury and that the veteran's past history 
was negative for any trauma or accidents. He reported that 
the veteran's recollection and description of physical 
activities performed while in basic training was 
pathognomonic of injury to the cervicothoracic spine and 
paraspinal tissues.

In his September 1999 notice of disagreement, the veteran 
reported that through working with a psychiatrist, whole 
blocks of his memory had been restored.

At the January 2002 hearing, the veteran testified that his 
degenerative joint disease was due in part to punishment 
during service following poor performance.

In an April 2004 statement, the veteran reported that it was 
not until 1998 under a psychiatrist's counseling that he 
began to remember the cruel and unusual treatment during 
basic training.

The veteran underwent a VA examination in April 2004.  He 
reported that his neck and bilateral shoulder pains started 
during basic training when he was subject to extreme physical 
exertion, such as being ordered to hang from a height with 
both hands gripping a bar for prolonged periods.  He denied 
any in-service hospitalizations, traumas, surgeries, 
fractures, sprains, or strains.  X-rays of the cervical spine 
revealed cervical spondylosis.  X-rays of the lumbosacral 
spine showed degenerative changes of the lumbar spine with 
discospondylosis at L3-L4 and mild levoscoliosis of the 
lumbar spine.  X-rays of the thoracic spine reflected 
dextroscoliosis at the thoracolumbar junction with minimal 
osteophytosis.  X-rays of the shoulders were normal.  
Following a physical examination, the diagnosis was 
degenerative osteoarthritis and cervical spondylosis by X-
rays.  The examiner opined that the veteran's degenerative 
joint disease with chronic pain syndrome was not related to 
any incident of service origin.  He noted that the rigorous 
exercises that the veteran was subjected to during basic 
training were not likely to produce degenerative joint 
disease many years thereafter.  He indicated that there was 
no history or report of any trauma, fall, fractures, or 
dislocations involving the neck, shoulders, or lower back.  
He concluded that the degenerative joint disease of the neck 
and lumbar spine were more likely due to advancing age.

Having carefully reviewed the record pertaining to this 
claim, the Board concludes that service connection is not 
warranted.  In this regard, the Board observes that service 
medical records show no complaints, findings, or treatment of 
orthopedic symptomatology related to the back, shoulders, 
neck, or head.  On the February 1964 separation examination, 
the head, neck, upper extremities, and spine were normal.  
Degenerative joint disease was not noted until 1996, decades 
after the veteran's discharge from active service.  In short, 
the evidence demonstrates that the veteran did not have a 
chronic back, shoulder, neck, or head disorder during active 
service, and that he did not have spinal arthritis within one 
year of separation from service.

The September 1999 opinion of a chiropractor relating the 
degenerative joint disease and chronic pain syndrome to 
active service is based on the veteran's report of in-service 
events and symptomatology and not on a review of service 
medical records or other contemporaneous evidence.  As 
discussed above, the Board has determined that the veteran's 
reporting is not credible.  In his February 2004 statement, 
the veteran reported that it was not until 1998 under a 
psychiatrist's counseling that he began to remember the cruel 
and unusual treatment during basic training.  Also, in May 
1996, the veteran reported to a rheumatologist that his back 
pain began nine years previously and that his neck and 
shoulder pain and headaches began five years previously.

On the other hand, the April 2004 VA examiner reviewed the 
veteran's claims file, including his service medical records, 
and provided a well-reasoned opined that the degenerative 
joint disease with chronic pain syndrome was not related to 
active service.

The Board places greater weight on the service medical 
records, private treatment records from 1990s showing no 
history of symptomatology prior to 1980s, and the opinion of 
the April 2004 VA examiner than on the September 1999 opinion 
of the private chiropractor.  In summary, the evidence 
demonstrates that the veteran did not have a chronic back, 
shoulder, neck, or head disorder during active service; that 
he did not have spinal degenerative joint disease within one 
year of separation from active service; and that his 
degenerative joint disease with chronic pain syndrome is not 
otherwise related to active service.

Similarly, the veteran's assertion of pain since service is 
inconsistent with the record and not credible.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  The service medical records 
are negative for pertinent complaints or findings.  There is 
no evidence of treatment in proximity to separation.  
Although symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology, in a merits context 
the lack of evidence of treatment bears on the credibility of 
the evidence of continuity.  Id.  In this case, the veteran 
denied a pertinent history at separation.  Furthermore, when 
he initially sought treatment, he reported a post-service 
onset.  Such statements, for treatment purposes, are far more 
probative than statements advanced in support of a claim for 
benefits.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for 
degenerative joint disease with chronic pain syndrome, 
claimed as pains in the back, shoulders, neck, and head, is 
denied.




ORDER

Entitlement to service connection for a neuropsychiatric 
disorder, claimed as secondary to exposure to carbon 
tetrachloride and to include depression; panic attacks; and a 
disorder manifested by dizziness, light-headedness, fatigue, 
nightmares, and hallucinations, is denied.

Entitlement to service connection for degenerative joint 
disease with chronic pain syndrome, claimed as pains in the 
back, shoulders, neck, and head, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


